Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on May 5, 2021. 

2. Claims 1, 2, 4-15, and 17-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving, via a user interface, a first user input; providing, from among a plurality of predetermined templates and in response to the first user input, a first template for the API; uploading the first template to a software development tracker; receiving at least one from among a second user input that relates to the first template and a feedback from the software development tracker; generating the API based on the first user input, the second user input and the feedback; and deploying the generated API, wherein the first user input is translated to a query that specifies at least one requirement that relates to the API, the query including at least one from among a Structured Query Language (SOL) query and a MapReduce query,” in independent claims 1 and 15, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

	US 10,498,747 to Meaney et al. discloses an application programming interface ( API) call is prepared at a monitoring service according to one or more API call parameters, using a security data template, to be sent to the program code. The API call having the security data template can be sent from the monitoring service having a dashboard to the program code to query a target resource. 

NPL to Liu et al. discloses a framework of automatic encapsulation API based on a client system using a design pattern to reconstruct the runtime software architecture and automatically construct API template.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192